Case 2:20-cv-11819-SFC-DRG ECF No. 18 filed 07/08/20                   PageID.375       Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


Robert Davis, et. al.,

       Plaintiff,

v.                                            Case No. 20-11819

Wayne County Election Commission,             Sean F. Cox
et. al.,                                      United States District Court Judge

      Defendant.
______________________________/

 ORDER DECLINING TO EXERCISE SUPPLEMENTAL JURISDICTION OVER ANY
   STATE-LAW CLAIMS IN THIS ACTION; TERMINATING CERTAIN PARTIES;
 DENYING EMERGENCY MOTION TO EXPEDITE BRIEFING AS MOOT (ECF No.
4); AND DENYING EMERGENCY MOTION FOR SUMMARY JUDGMENT AS MOOT
                             (ECF No. 5)

       Plaintiffs filed this action on July 6, 2020, bringing three federal claims and four state-law

claims against Defendants: (1) Count I: “Fourteenth Amendment Equal Protection ‘Class-of-One

Claim-Defendant Election Commission Denied Plaintiffs Equal Protection Under the Law Due to

Their Personal Animus Against Plaintiff Davis;” (2) Count II: “First Amendment Retaliation

Claim-Defendant County Election Commission Retaliated Against Plaintiff Davis For Exercising

His First Amendment Rights By Violating Mich. Comp. Laws §168.558(4) And Certifying

Defendant Jones’ Name To Appear On The August 4, 2020 Primary Election Ballot;” (3) Count

III: “State Law Claim-Writ of Mandamus Compelling Defendants County Clerk and County

Election Commission To Correct August 4, 2020 Primary Election Ballots By Removing

Defendant Jones’ Name As A Candidate For U.S. Congress for the 13th Congressional District



                                                 1
Case 2:20-cv-11819-SFC-DRG ECF No. 18 filed 07/08/20                PageID.376      Page 2 of 6



And/Or Not Counting Votes Cast For Defendant Jones Pursuant To Mich. Comp. Laws §§ 168.567

and 168.558(4);” (4) Count IV: “State Law Claim-Declaratory Judgment Declaring Defendant

Jones’ Name Should Not Have Been Certified By Defendants County Clerk and County Election

Commission Because Defendant Jones Submitted An Affidavit of Identity To Defendant County

Clerk Containing A False Statement In Violation of Mich. Comp. Laws § 168.558(4);” (5) Count

V: “42 U.S.C. §1983 Procedural Due Process Claim-Defendant City Clerk Has Violated Plaintiff

Davis Procedural Due Process Rights By Not Having Available For Daily Public Inspection The

Absentee Voter Applications and List As Required Under Mich. Comp. Laws §168.760;” (6)

Count VI: “State-Law Claim-Writ of Mandamus Compelling Defendant City Clerk To Allow

Daily Public Access and Inspection Of Absentee Voter Application List As Required Under Mich.

Comp. Laws §168.760;” (7) Count VII: “State-Law Claim-Defendants City Clerk, City Election

Commission, and Department of Elections Should Be Found In Criminal Contempt of the Wayne

County Circuit Court’s March 23, 2006 Permanent Injunction Order Issued in Taylor v Currie.”

       Not all Plaintiffs sued all Defendants in every claim. Below is a chart that details which

Plaintiffs sued which Defendants in each claim:




                                                  2
Case 2:20-cv-11819-SFC-DRG ECF No. 18 filed 07/08/20        PageID.377    Page 3 of 6



     Count      Cause of Action        Plaintiffs     Defendants         Citation

Count I        42 U.S.C. § 1983     Davis           Wayne County      Compl. ¶ 29, 51
               (Equal Protection)                   Election
                                                    Commission
Count II       42 U.S.C. § 1983     Davis           Wayne County      Compl. ¶ 53
               (First Amendment                     Election
               Retaliation)                         Commission
Count III      State Law,           Davis; Jordan   Wayne County      Compl. ¶ 73
               Mandamus (MCL                        Election
               § 168.567 and                        Commission;
               MCL §
               168.558(4))                          Wayne County
                                                    Clerk Cathy M.
                                                    Garrett
Count IV       State Law,           Davis; Jordan   Wayne County      Compl. ¶ 99
               Declaratory                          Election
               Judgment                             Commission;

                                                    Wayne County
                                                    Clerk Cathy M.
                                                    Garrett;

                                                    Wayne County
                                                    Board of
                                                    Canvassers
Count V        42 U.S.C. § 1983   Davis             City of Detroit   Compl. ¶ 112
               (Procedural Due                      Clerk Janice
               Process)                             Winfrey
Count VI       State Law,         Davis; Jordan     City of Detroit   Compl. ¶ 125
               Mandamus (MCL                        Clerk Janice
               § 168.760)                           Winfrey
Count VII      State Law,         Davis             City of Detroit   Compl. ¶ 133
               Criminal Contempt                    Clerk Janice
               (Taylor v. Currie)                   Winfrey;

                                                    City of Detroit
                                                    Election
                                                    Commission;

                                                    City of Detroit
                                                    Department of
                                                    Elections


                                            3
Case 2:20-cv-11819-SFC-DRG ECF No. 18 filed 07/08/20                     PageID.378       Page 4 of 6



         The Court’s jurisdiction over this case stems from Plaintiffs’ federal claims. 1 The Court

could have jurisdiction over Plaintiffs’ state-law claims only through supplemental jurisdiction,

but supplemental jurisdiction is a “‘doctrine of discretion, not of plaintiff’s right.’” City of Chicago

v. International College of Surgeons, 522 U.S. 156, 173 (1997) (quoting United Mine Workers of

America v. Gibbs, 383 U.S. 715, 726 (1966)).             “[D]istrict courts can decline to exercise

supplemental jurisdiction over pendant claims for a number of valid reasons.” City of Chicago,

supra.

         District courts should deal with cases involving supplemental jurisdiction in a manner that

serves the principles of economy, convenience, fairness, and comity. Id. The supplemental

jurisdiction statute, 28 U.S.C. § 1367, codifies these principles and provides that district courts

may decline to exercise supplemental jurisdiction over a claim when: (1) the claim raises a novel

or complex issue of state law; (2) the claim substantially predominates over the claim or claims

over which the district court has original jurisdiction; (3) the district court has dismissed all claims

over which it has original jurisdiction, or (4) in exceptional circumstances, there are other

compelling reasons for declining jurisdiction. 28 U.S.C. § 1367(c). A district court’s decision as

to whether to exercise supplemental jurisdiction over a plaintiff’s state-law claims is reviewed for

abuse of discretion. Soliday v. Miami Cnty., Ohio, 55 F.3d 1158, 1164 (6th Cir. 1995).

         The Court concludes that Plaintiffs’ state-law claims would substantially expand the scope

of this case beyond that necessary and relevant to the federal claims. Thus, the state-law claims


1
  To the extent that Plaintiffs suggest that the Declaratory Judgment Act, 28 U.S.C. §2201, gives
this Court federal-question jurisdiction over any of their state-law claims, that argument is a non-
starter. That Act “does not create and independent cause of action” and a federal court “must
have jurisdiction under some other federal statute before a plaintiff can invoke the Act.” Davis v.
United States, 499 F.3d 590, 594 (6th Cir. 2007).

                                                   4
Case 2:20-cv-11819-SFC-DRG ECF No. 18 filed 07/08/20                  PageID.379      Page 5 of 6



would substantially predominate over the federal claims. The state-law claims also raise novel

and complex issues of state law.

       Accordingly,     the   Court     DECLINES       TO     EXERCISE         SUPPLEMENTAL

JURISDICTION over any state-law claims in this action. As such, the Court DISMISSES

WITHOUT PREJUDICE Counts III, IV, VI, and VII.

       After dismissal of Plaintiffs’ state-law claims, only Counts I, II, and V remain:

     Count            Cause of Action        Plaintiffs         Defendants            Citation

Count I            42 U.S.C. § 1983      Davis               Wayne County        Compl. ¶ 29, 51
                   (Equal Protection)                        Election
                                                             Commission
Count II           42 U.S.C. § 1983      Davis               Wayne County        Compl. ¶ 53
                   (First Amendment                          Election
                   Retaliation)                              Commission
Count V            42 U.S.C. § 1983      Davis               City of Detroit     Compl. ¶ 112
                   (Procedural Due                           Clerk Janice
                   Process)                                  Winfrey


       As the above chart demonstrates, the dismissal of the state law claims trims the number of

parties in this action. Accordingly, the Court TERMINATES Plaintiff Venias Jordan, Jr., and

Defendants Wayne County Board of Canvassers; Wayne County Clerk Cathy M. Garrett; the

Detroit Department of Elections; and the Detroit Elections Commission from the docket.

Moreover, despite being named as a Defendant in the case caption, Brenda Jones never had a

substantive cause of action levied against her in this case. Accordingly, the Court also

TERMINATES Brenda Jones from the docket.

       The Court also notes that Plaintiffs have filed a motion “Expedite Briefing, Scheduling and

Adjudication of Plaintiff’s soon-to-be filed motion for Summary Judgment with Respect to Counts



                                                 5
Case 2:20-cv-11819-SFC-DRG ECF No. 18 filed 07/08/20             PageID.380   Page 6 of 6



III and IV Only.” (ECF No. 4). Plaintiffs have also filed an “Emergency Motion for Summary

Judgment for Counts III and IV Only Pursuant to Fed. R. Civ. P. 56.” (ECF No. 5). Because

Counts III and IV have been dismissed without prejudice, the Court DENIES these motions as

MOOT.

       IT IS SO ORDERED.
                                         s/Sean F. Cox
                                         Sean F. Cox
                                         United States District Judge

Dated: July 8, 2020




                                            6
